Dear Mr. Burns:
This office is in receipt of your opinion request in which you raise the following issue for our resolution:
     May the Police Jury of the Parish of Caldwell call a referendum vote prohibiting the sale of alcoholic beverages on Sunday in the Parish of Caldwell (municipalities excluded) pursuant to the provisions of LSA-R.S. 51:191 or do the provisions of LSA-R.S. 26:493 control?
This issue was squarely addressed in the case of Zwollevs. Polk, 643 So.2d 201 (La.App. 3rd Cir. 1994),writ den., 648 So.2d 1339 (La. 1995). Therein, the court found the provisions of LSA-R.S. 51:191, dealing specifically with the issue of Sunday sales, to be controlling over the general police power provisions of LSA-R.S.26:493.  The court stated "a Sunday closing ordinance may be enacted only if an election is held." Zwolle,supra, at page 202.  Accordingly, the police jury of Caldwell Parish may prohibit Sunday sales of alcoholic beverages only after holding an election pursuant to the provisions of LSA-R.S. 51:191.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:  08/17/95
Date Released: